         Case 4:20-cr-00049-BMM Document 46 Filed 11/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


  UNITED STATES OF                         CR-20-49-GF-BMM
  AMERICA,

                      Plaintiff,             ORDER

  vs.

  CHRISTOPHER MICHAEL
  STEBBINS,

                      Defendant.



        IT IS HEREBY ORDERED that meals and/or lodging be provided for

the jurors in the above entitled case.

        DATED 4th day of November, 2020.
